Title: Solomon Henkel to Thomas Jefferson, 5 July 1817
From: Henkel, Solomon
To: Jefferson, Thomas


          
            Respected Friend Thomas Jefferson
            New Market Shenandoah County virginia
July 5th 1817.
          
          By Mr Thomas Tausy I Send you a glass tumbler full of Hony which I obtained from my Bees according to the Plan laid down by Mr Morgan of Prince Town of New Jersy. Finding the Methode so pleasing a one I thought it my duty to publish the Success I have had with it which I did as you will find in the gazette printed at Winchester accompaning this glass
			 out of that publication you will find how I have managed the Boxes &c. Knowing you to be a Friend to all usefull improvements and Scients I have (by
			 the request of Mr Tausy) taken the Liberty to Send you a present as above in hopes you will comunicate the Improvement to your Neighbours. (If you think it worthy of comunicatingit). Should you have discovered a better Plan then this or Some additional Improvements I would receive them with Pleasure as Some Gentlemen have requested me to have handbills Struck which will
			 give a full account of the Management of Bees &c which I could have done at my printing office.
          
            I remain your humble Servant
            Solomon Henkel.—
          
        